UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 12, 2011 NVIDIA CORPORATION (Exact name of registrant as specified in its charter) Delaware 0-23985 94-3177549 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 2701 San Tomas Expressway, Santa Clara, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (408) 486-2000 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 2 - Financial Information Item 2.02 Results of Operations and Financial Condition. On May 12, 2011, NVIDIA Corporation issued a press release announcing its results for the three months ended May 1, 2011. The press release is attached as Exhibit 99.1 and is incorporated herein by reference. Attached hereto as Exhibit 99.2 and incorporated by reference herein is financial information and commentary by Karen Burns, Vice President and Interim Chief Financial Officer of NVIDIA, regarding results of the quarter ended May 1, 2011, or the CFO Commentary. The CFO Commentary will be posted to www.nvidia.com/ir immediately after the filing of this Current Report. The press release and CFO Commentary are furnished and shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or subject to the liabilities of that Section or Sections 11 and 12(a)(2) of the Securities Act of 1933, as amended. The information in this Current Report shall not be incorporated by reference in any filing with the U.S. Securities and Exchange Commission made by NVIDIA Corporation, whether made before or after the date hereof, regardless of any general incorporation language in such filing. SECTION 9 - Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit Description Press Release, dated May 12, 2011, entitled “NVIDIA Reports Financial Resultsfor First QuarterFiscal Year 2012” CFO Commentary on First Quarter FY 2012 Results SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalfby the undersigned hereunto duly authorized. NVIDIA Corporation Date: May 12, 2011 By: /s/ Karen Burns Karen Burns Vice Presidentand Interim Chief Financial Officer EXHIBIT INDEX Exhibit Description Press Release, dated May 12, 2011, entitled “NVIDIA Reports Financial Results for First QuarterFiscal Year 2012” CFO Commentary on First QuarterFY2012 Results
